— Order, Supreme Court, New York County (Edward H. Lehner, J.), entered December 30, 2009, which, inter alia, granted so much of defendant’s motion for summary judgment as sought to dismiss the first three causes of action, and order, same court (Saliann Searpulla, J.), entered July 12, 2011, which, inter alia, granted defendant’s motion for summary judgment dismissing the fourth cause of action, unanimously affirmed, without costs.
The documentary evidence supports defendant’s assertion that, contrary to expecting compensation for performing renovations to certain properties owned by defendant during the parties’ romantic relationship, plaintiff performed the renovations out of love and affection for defendant, and in an effort to make her happy (see Morone v Morone, 50 NY2d 481 [1980]).
We have considered plaintiffs remaining arguments and find them without merit. Concur — Tom, J.P., Andrias, Moskowitz, Acosta and Abdus-Salaam, JJ. [Prior Case History: 2009 NY Slip Op 33020(U).]